                Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 1 of 9



1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
     DAVID E. LEWIS, JR., an individual,
9                                                           No.
                          Plaintiff,
10                                                          PLAINTIFF’S COMPLAINT FOR
           v.                                               DAMAGES
11
     CITY OF KENT, a Washington municipality;
12   Kent Police Officer ELI MORRIS; Kent Police
     Officer ERIC TUNG; Kent Police Officer ELIOT           JURY TRIAL REQUESTED
13   HALE; and Former Kent Police Officer RICHIE
     PLUNKETT,
14
                          Defendants.
15

16

17

18

19

20

21

22

23

24

25

26


                                           ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                   5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                               Seattle, Washington 98136        Seattle, Washington 98154
                                                      (206) 745 3738                   (206) 684-9320
      Page i
                     Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 2 of 9



1
                                                I.         INTRODUCTION
2
                1.       This action arises from excessive force used on Plaintiff David E. Lewis, Jr.
3
     (“Plaintiff”) a 56-year old man, by Kent Police Officers Eli Morris, Eric Tung, Richie
4
     Plunkett and Eliot Hale (“Kent Police Officers”), in Kent, Washington on or about February
5
     17 to February 18, 2016. The officers’ acted at all times under color of law during the arrest of
6
     Mr. Lewis which constituted excessive force, in violation of the Fourth Amendment of the
7
     U.S. Constitution, by each of the Defendants, actionable pursuant to 42 U.S.C. § 1983, and
8
     caused Plaintiff substantial and ongoing injuries, by among other things, releasing an attack
9
     K-9 on him, beating him with their fists, knees, and a flashlight, and sending him to the
10
     emergency room in an ambulance with severe dog bites.
11
                              II.     JURISDICTION, VENUE AND PARTIES
12
                2.       Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983 and 28
13
     U.S.C. §§ 1331, 1343(a)(3), in that this Complaint alleges claims that comprise a federal
14
     question, and is brought to redress deprivation, under color of law, of rights secured by the
15
     Constitution of the United States.
16
                3.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
17
     because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred
18
     within the jurisdiction of the U.S. District Court for the Western District of Washington at
19
     Seattle.
20
                4.       Plaintiff David E. Lewis resides in the State of Washington.
21
                5.       Defendant City of Kent (“City”) is a municipal corporation, duly organized and
22
     existing under the laws of the State of Washington.
23
                6.       Defendant Eli Morris was at all relevant times a police officer for the City of
24
     Kent, and he committed the acts complained of herein while acting in the scope and course of
25
     his official duties as a police officer. He is sued in both his individual and official capacity.
26


                                                     ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                             5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                         Seattle, Washington 98136        Seattle, Washington 98154
                                                                (206) 745 3738                   (206) 684-9320
      Page 1
                 Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 3 of 9



1
            7.       Defendant Eric Tung was at all relevant times a police officer for the City of
2
     Kent, and he committed the acts complained of herein while acting in the scope and course of
3
     his official duties as a police officer. He is sued in both his individual and official capacity.
4
            8.       Defendant Richie Plunkett was at all relevant times a police officer for the City
5
     of Kent, and he committed the acts complained of herein while acting in the scope and course
6
     of his official duties as a police officer. He is sued in both his individual and official capacity.
7
            9.       Defendant Eliot Hale was at all relevant times a police officer for the City of
8
     Kent, and he committed the acts complained of herein while acting in the scope and course of
9
     his official duties as a police officer. He is sued in both his individual and official capacity.
10
            10.      At all relevant times, Defendant City of Kent was the employer of individual
11
     Defendants Eli Morris, Eric Tung, Richie Plunkett and Eliot Hale, who were acting within the
12
     scope and course of their official duties as police officers.
13
                                  III.    FACTUAL ALLEGATIONS
14
            11.      On the morning of February 18, 2016, David Lewis was walking near 25800
15
     Pacific Highway South in Kent, Washington.
16
            12.      Suddenly, at around 1:47am, Mr. Lewis was alerted to the presence of Kent
17
     Police, when a police vehicle cut him off.
18
            13.      The marked police cruiser that stopped Plaintiff was driven by Kent Police
19
     Officer Eli Morris, No. 8199854.
20
            14.      Officer Morris pulled his vehicle in front of Plaintiff, cutting off his path and
21
     preventing him from continuing forward on his route, and Plaintiff stopped walking.
22
            15.      Officer Morris yelled at Plaintiff that he “had a warrant,” but did not otherwise
23
     reveal what the warrant was for. The warrant was a misdemeanor warrant.
24
            16.      Plaintiff immediately responded to Officer Morris and asked what the warrant
25
     was for.
26


                                              ATTORNEY WEST SEATTLE, P.S.           SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                       5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                   Seattle, Washington 98136        Seattle, Washington 98154
                                                          (206) 745 3738                   (206) 684-9320
      Page 2
                  Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 4 of 9



1
            17.       Officer Morris did not respond to Plaintiff’s question, but instead exited his
2
     vehicle while drawing his Taser weapon and pointing it at Plaintiff, stating again that Plaintiff
3
     had a warrant.
4
            18.       At or around the same time as Officer Morris was exiting his vehicle, Officer
5
     Eric Tung and K-9 Officer Kato arrived on scene.
6
            19.       Officer Tung arrived at the scene only moments after Officer Morris and
7
     positioned his marked police vehicle near Plaintiff, effectively blocking him in further.
8
            20.       Officer Tung arrived nearly at the same time as a third police vehicle which
9
     approached from behind Plaintiff and boxed Plaintiff in to an area secured now by three
10
     vehicles and no less than three police officers and a K-9 officer.
11
            21.       Plaintiff was surrounded by Kent Police Officers Eli Morris, Eric Tung, Richie
12
     Plunkett and Eliot Hale.
13
            22.       Plaintiff Lewis did not exhibit any signs of aggression or resistance, and his
14
     hands were visible at all times.
15
            23.       He had an empty plastic laundry detergent jug in one hand, and a cell phone in
16
     the other.
17
            24.       Tung unreasonably released the dog and directed Kato to attack Plaintiff.
18
            25.       At Tung’s direction Kato charged Plaintiff who attempted to avoid this
19
     unlawful use of force and attempted to protect his legs from being bit, by placing the empty
20
     plastic laundry detergent jug in-between himself and the K-9 unit and took only a few steps
21
     backward to protect himself.
22
            26.       The unnecessary and unexpected use of the K-9 startled Plaintiff, who was
23
     terrified by being attacked by the powerful animal.
24
            27.       These few steps prompted an immediate reaction from Officers Morris, Tung,
25
     and Plunkett to charge and also attack Mr. Lewis.
26
            28.       Officer Morris shot Plaintiff in the leg with his Taser.
                                               ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                       5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                   Seattle, Washington 98136        Seattle, Washington 98154
                                                          (206) 745 3738                   (206) 684-9320
      Page 3
               Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 5 of 9



1
             29.     Officer Tung grabbed his SL-20, 13inch, nearly two-pound, metal flashlight
2
     and beat Mr. Lewis in the back and head. Officer Tung hit Plaintiff at least three times,
3
     including while Plaintiff was on the ground covered by Officers Morris and Plunkett, and
4
     while Kato was biting and ripping Mr. Lewis’ leg at his direction.
5
             30.     At the same time, Officer Plunkett charged Plaintiff, tackling him from behind,
6
     and along with Officer Morris drove Plaintiff’s head into the pavement causing serious injury
7
     to his face and teeth including profuse bleeding from his mouth.
8
             31.     While on the ground, Officer Morris, Tung, and Plunkett continued to beat Mr.
9
     Lewis and wrench at his arms and Officer Plunkett put Mr. Lewis in a gooseneck wrist lock
10
     causing him serious pain in his arm, in addition to the bloody face, and tear and puncture
11
     wounds being inflicted by Kato.
12
             32.     Officer Plunket also repeatedly kneed Mr. Lewis in the ribs while on top of
13
     him.
14
             33.     The knee strikes from Plunkett occurred while Mr. Lewis was being beaten by
15
     Officers Morris and Tung, and while he was being bitten by Kato.
16
             34.     Plunkett received a “very deep” puncture wound to his leg from Kato during
17
     this episode, which he reported. However, Plunket did not mention the severity of Mr. Lewis’
18
     injuries in his report either.
19
             35.     Despite the fact that Kent Police Officers were on top of Mr. Lewis, who was
20
     face down on the ground, Officer Tung directed the K-9 attack dog, uncontrolled by leash or
21
     other means, to tear into Mr. Lewis’ flesh repeatedly, causing serious and permanent injuries
22
     and risking Mr. Lewis’ life, should the dog rupture an artery in his leg.
23
             36.     Kato, at the direction of Officer Tung, did what he was trained to do and bit
24
     into Mr. Lewis no less than four times.
25
             37.     This was excessive use of force by the police, which caused Mr. Lewis
26
     substantial and ongoing damages. Kato’s attack on Mr. Lewis tore deep lacerations into his
                                               ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                       5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                   Seattle, Washington 98136        Seattle, Washington 98154
                                                          (206) 745 3738                   (206) 684-9320
      Page 4
                 Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 6 of 9



1
     left leg, including lacerations of 11 cm (4 and ⅓ inches), 7 cm (2 and ¾ inches), 5 cm
2
     (~2inches) and 3 cm (1 and ⅕ inches), puncture wounds, among other injuries.
3
            38.      Kato was so out-of-control that at one point in its frenzy, while biting Mr.
4
     Lewis it actually bit into the leg of Officer Plunkett, who was on top of Mr. Lewis beating
5
     him.
6
            39.      Defendants, without provocation or cause, unreasonably used severe,
7
     dangerous, and potentially deadly force, including releasing the K-9 unit, to attack Plaintiff
8
     within moments of their arrival.
9
            40.      There was absolutely no need or cause to use such force, as Plaintiff was
10
     surrounded and was being held in the sights of Officer Morris’ Taser.
11
            41.      The damage that Kato did to Mr. Lewis was serious and required immediate
12
     medical attention.
13
            42.      Officers were forced to call for an ambulance to take Mr. Lewis directly to the
14
     hospital.
15
            43.      Mr. Lewis was bleeding profusely from the large gashes in his legs caused by
16
     the numerous and uncontrolled bites, as well as from his mouth from being tackled from
17
     behind by officers.
18
            44.      Mr. Lewis continues to suffer pain and emotional distress from this experience.
19
            45.      Defendants were aware of Kato's history of excessive force.
20
            46.      Kent Police Officers, including Officer Hale, also held Plaintiff Lewis down
21
     before and/or during the dog attack, and, with unreasonable force, intentionally drove his head
22
     onto the ground, causing injury to his teeth, including bleeding.
23
            47.      Following Mr. Lewis’ arrest, Officer Tung ignored the serious injuries he
24
     caused to Mr. Lewis, including by means of Kato, and reported that Mr. Lewis only needed
25
     some “stiches” and to have his leg “wrapped in a bandage.”
26


                                              ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                      5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                  Seattle, Washington 98136        Seattle, Washington 98154
                                                         (206) 745 3738                   (206) 684-9320
      Page 5
               Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 7 of 9



1
             48.     Officer Morris, who travelled behind Mr. Lewis’s ambulance to the hospital
2
     with him, reported that Mr. Lewis merely had, “Apparent Minor Injuries,” and Morris
3
     otherwise omitted any reference to Mr. Lewis’ gruesome dog bites.
4
             49.     When Plaintiff entered the emergency department at UW Medicine Valley
5
     Medical Center (Renton) after the incident, he was suffering acute pain rated 9 on a scale of 1-
6
     10, and extreme psychological distress.
7
             50.     He continues to suffer physical and emotional distress from the attack.
8
                                      IV.      STATEMENT OF CLAIMS
9
             51.     The preceding paragraphs 1 through 50 are re-alleged and hereby incorporated
10
     by reference.
11
             52.     Plaintiff was brutalized by officers of the Kent Police Department when
12
     arresting based on a non-violent warrant. Mr. Lewis was, at all times, responsive and
13
     compliant with officers, but was attacked almost immediately after he was contacted.
14
                                        FIRST CAUSE OF ACTION
15
                               Violation of Civil Rights under 42 U.S.C. § 1983
16
                                            Use of Excessive Force
             53.     The use of force by each of the Defendants acting under color of law in
17
     apprehending Plaintiff, including brutalizing Plaintiff and deploying a dangerous K-9 unit,
18
     was unreasonable and excessive under the prevailing circumstances and thus violated
19
     Plaintiff’s right not to be subjected to unreasonable seizure, guaranteed by the Fourth
20
     Amendment of the United States Constitution.
21
             54.     Among other things, Defendants violated use of force protocols and
22
     unnecessarily and unlawfully used severe or deadly force of a dangerous K-9 unit, Kato,
23
     against Plaintiff.
24
                                    SECOND CAUSE OF ACTION
25                                   State Law Claim of Negligence

26


                                               ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                       5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                   Seattle, Washington 98136        Seattle, Washington 98154
                                                          (206) 745 3738                   (206) 684-9320
      Page 6
               Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 8 of 9



1
             55.    By virtue of the facts set forth above, the individual Kent Police Officers are
2
     liable to Plaintiff for compensatory damages for the tort of negligence.
3
                                     THIRD CAUSE OF ACTION
4
                                      State Law Claim of Outrage
5            56.    By virtue of the facts set forth above, the individual Kent Police Officers are
6    liable to Plaintiff for compensatory damages for the tort of outrage.
7
                                    FOURTH CAUSE OF ACTION
8                                    Respondeat Superior Liability

9            57.    By virtue of the facts set forth above, Defendant City of Kent is liable to

10   Plaintiff under state law for all damages proximately resulting from acts and/or omissions by

11   the individual Kent Police Officers.

12                                   FIFTH CAUSE OF ACTION
                                     AGAINST CITY OF KENT
13
                                         Negligent Retention
14           58.    By virtue of the facts set forth above, Defendant City of Kent negligently
15   retained Officer Eric Tung as a K-9 Officer employee. At the time of the above incident,
16   Tung was incompetent or unfit to be a police officer in charge of a K-9. Defendant City of
17   Kent had knowledge of Tung’s unfitness and/or failed to exercise reasonable care to discover
18   his unfitness. Plaintiff was injured as a proximate result of Tung’s negligent retention.
19                                 V.       TORT CLAIM
20           59.    On December 20, 2018, Plaintiff submitted a tort claim for damages for his
21   injuries to the City of Kent, and no response has been received from Defendant.
22                                  VI.     RESERVATION OF RIGHTS
23           60.    Plaintiff reserves the right to add, revise, or withdraw any claims, or add
24   additional parties during the course of the litigation as information is obtained through
25   litigation.
26                                  VII.    PRAYER FOR RELIEF

                                             ATTORNEY WEST SEATTLE, P.S.           SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                      5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                  Seattle, Washington 98136        Seattle, Washington 98154
                                                         (206) 745 3738                   (206) 684-9320
      Page 7
              Case 2:19-cv-00227-RSL Document 1 Filed 02/15/19 Page 9 of 9



1
            WHEREFORE, Plaintiff Lewis respectfully requests relief as follows:
2
            A.     Compensatory damages;
3
            B.     Punitive damages from the individual Defendants on Plaintiffs’ claims under
4
     42 U.S.C. § 1983;
5
            C.     Costs, including reasonable attorneys’ fees, under 42 U.S.C. § 1988 and to the
6
     extent otherwise permitted by law; and
7
            D.     Such other relief as may be just and equitable.
8
            DATED this 15th day of February, 2019.
9

10
      ATTORNEY WEST SEATTLE, P.S.                       SHISHIDO TAREN PLLC
11

12    By: s/ Eric Harrison                              By: s/ Jordan A. Taren
      Eric Harrison, WSBA No. 46129
13    5400 California Ave. SW, Ste E                    By: s/ Robin J. Shishido
      Seattle, Washington 98136                         Robin J. Shishido, WSBA No. 45926
14
      (206) 745-3738                                    Jordan Taren, WSBA No. 50066
15    Eric@attorneywestseattle.com                      1001 Fourth Avenue, Suite 3200
      Attorney for Plaintiff                            Seattle, WA 98154
16                                                      Telephone: (206) 486-2069
                                                        Email: rshishido@shishidotaren.com
17                                                              jtaren@shishidotaren.com
                                                        Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26


                                              ATTORNEY WEST SEATTLE, P.S.          SHISHIDO TAREN PLLC
      PLAINTIFF’S COMPLAINT                      5400 California Ave. SW, Ste E   1001 Fourth Avenue, Suite 3200
      FOR DAMAGES                                  Seattle, Washington 98136        Seattle, Washington 98154
                                                         (206) 745 3738                   (206) 684-9320
      Page 8
